Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yizhou Liu on 28 July 2022.
The application has been amended as follows: Claim 1 has been amended as indicated below to include the word “planar” describing the sub-bottom plates.
(Currently Amended) A power battery base for supporting a power battery pack, comprising a tray and a liquid cooling tube disposed on the tray, wherein the tray comprises a bottom plate and side plates disposed around a periphery of the bottom plate, the bottom plate and the side plates jointly form a receiving cavity for receiving the power battery pack, the bottom plate is provided with at least two beams, the beams divide the bottom plate into at least three planar sub-bottom plates, the liquid cooling tube is laid on at least one of the sub-bottom plates, and the liquid cooling tube is disposed across the beams, wherein portions of the cooling tube across the beams are higher than portions of the cooling tube laid on at least one of the sub-bottom plates, wherein at least a portion of the liquid cooling tube on one of the sub-bottom plates and between the beams runs parallel to the beams, and wherein each side plate has an inner side wall.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is German (US 20090301700 A1), Okada (US 2009/0142628 A1), and Lane (US 2015/0244036 A1), all of record, and Kaufmann (DE 102010013025 A1), newly cited, but it does not teach or suggest a battery base comprising a tray and a liquid cooling tube, the tray comprising a bottom plate the provided with at least two beams, the beams divide the bottom plate into at least three planar sub-bottom plates, and the liquid cooling tube is disposed across the beams, wherein portions of the cooling tube across the beams are higher than portions of the cooling tube laid on at least one of the sub-bottom plates, and wherein at least a portion of the liquid cooling tube on one of the sub-bottom plates and between the beams runs parallel to the beams.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mary G Henshaw/               Examiner, Art Unit 1723       

/NICHOLAS P D'ANIELLO/               Primary Examiner, Art Unit 1723